In a proceeding pursuant to CPLR article 78 to review a determination of the respondent board of zoning appeals which denied petitioner’s application for a variance, the appeal is from a judgment of the Supreme Court, Nassau County, entered March 9, 1977, which dismissed the petition. Judgment *602reversed, on the law, without costs or disbursements, petition granted, determination annulled, and respondent is directed to grant the variance sought. On the facts in this record, the denial of the application was arbitrary and an abuse of discretion. Cohalan, J. P., Margett, Damiani and Shapiro, JJ., concur.